Citation Nr: 0126677	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  93-02 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a chronic lung 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from January 1954 to 
February 1974.  Service records show that he served in 
Vietnam during the Vietnam era.

This case first came before the Board of Veterans' Appeals 
(Board) from a July 1991 rating decision rendered by the San 
Diego, California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In November 1999, the Board denied 
the veteran's claim; he thereafter appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court) which, by means of an Order dated in April 2001, 
vacated the Board's November 1999 decision, and remanded the 
claim to the Board for further action.  

As the Board has previously noted, statements made by the 
veteran in June 1996 have been construed by the Board as a 
withdrawal of his claims of entitlement to service connection 
for bilateral hearing loss and to a compensable evaluation 
for hemorrhoids, both of which had been developed for 
appellate consideration.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's claim has been 
obtained by VA.

2.  The veteran had active service in Vietnam during the 
Vietnam era.

3.  The veteran's chronic lung disorder, currently diagnosed 
as pulmonary fibrosis, is not recognized by VA as causally 
related to exposure to herbicide agents, to include Agent 
Orange, used in Vietnam.

4.  Pulmonary fibrosis was first diagnosed many years 
following the veteran's separation from service and is shown 
to be unrelated to that service.


CONCLUSION OF LAW

A chronic lung disorder, characterized as pulmonary fibrosis, 
was not incurred in or aggravated by active service, nor was 
it incurred as a result of inservice exposure to Agent 
Orange.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

At the outset, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5100 et. seq. 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001). 

The Board has conducted a complete and thorough review of the 
veteran's claims folders.  The Board finds that the RO 
advised the veteran of the evidence necessary to support his 
claim for service connection for a chronic lung disorder, and 
the veteran has not indicated the existence of any pertinent 
evidence that has not already been obtained or requested.  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran relative to these 
claims has been obtained and associated with the claims 
folder.  The Board accordingly concludes that the RO has 
either complied with, or gone beyond, these provisions.  In 
addition, the RO has obtained all necessary examination of 
the veteran, pursuant to the Board's requests that such 
development be undertaken.  The Board has also solicited, and 
obtained, the report of an independent medical expert, who 
reviewed the medical evidence and responded to specific Board 
queries as to the matters pertinent to this case.

The Board further notes that the veteran indicated, in his 
brief before the Court, that additional medical records were 
compiled, both inservice and postservice, that reflect 
treatment for pulmonary disorders and which have not been 
associated with his claims file.  In particular, he advised 
VA that "[s]everal medical records are no longer in 
existence, which would show bouts of pneumonia while in 
service."  He also alleged that "[r]ecords from USN Hospitals 
Camp Pendleton, and Long Beach in addition to several 
Battalion Aid Stations treatments (sic) while in a combat 
area" had been compiled, along with records from the USS 
Patrick Henry.  He also noted that "[b]oth of the above Naval 
Hospitals were subsequently closed or razed in the 1970s."

VA has not sought to obtain the records to which the veteran 
has referred; it is noted that he has indicated that at least 
several of the facilities involved are no longer in 
existence.  However, even if, for the purpose of this 
discussion only, the records cited by the veteran could be 
obtained, VA's failure to do so at this stage of the 
development of his claim does not constitute failure of its 
duty to assist him in the development of his case.  As 
indicated below, the medical record is replete with evidence 
of both inservice and postservice treatment for pulmonary 
problems; the evidence cited by the veteran would be 
cumulative in nature.  It must also be pointed out that the 
entire evidentiary file was recently reviewed by an 
independent medical expert, who, as indicated below, 
specifically attributed the veteran's current lung disorder 
to his 1990 coronary artery bypass surgery; in view of this 
conclusion, it is not demonstrated that records cumulative in 
nature and dated prior to 1990 would be relevant or 
probative, in the absence of a showing by the veteran to the 
contrary.

Moreover, the veteran has been advised several times of the 
laws and regulations pertaining to the issue at hand, by 
means of rating decisions, a statement of the case, and 
supplemental statements of the case; he was also, through his 
representative, furnished with a copy of the independent 
medical expert's findings and given an opportunity to respond 
thereto.  The Board therefore finds that the RO has complied 
with both the duty to assist and the duty to notify 
provisions of the VCAA, implementing regulations, and 
internal VA guidance, and that, in light of all of these 
considerations, it is not prejudicial to the claimant to 
proceed to adjudicate the claim on the current record.  See 
Bernard v. Brown, 4 Vet. App. 384.

II.  Factual Background

The reports of a January 1954 enlistment physical examination 
and of a November 1956 reenlistment physical examination show 
that the veteran's lungs and chest were clinically evaluated 
as normal.  Chest X-rays were essentially negative, as was a 
June 1955 chest X-ray.  In both January 1954 and November 
1956, the veteran indicated that he had never had asthma, 
shortness of breath, or chronic cough.  

Service treatment records show that the veteran was treated 
for flu in October 1957, and that in April 1958 he complained 
that he was unable to get a breath and that he felt weak "all 
over"; an April 1958 radiographic report showed negative lung 
fields and a high left diaphragm with a large gas bubble in 
the stomach.  

The report of a January 1962 reenlistment physical 
examination shows that the veteran's lungs and chest were 
clinically evaluated as normal, and that a chest X-ray was 
essentially negative.  On a report of medical history 
prepared at that time, he indicated that he had never had 
asthma, shortness of breath, or chronic cough.

Service treatment records show that, in October 1962, the 
veteran complained of mild shortness of breath and a 
nonproductive cough.  On examination, bronchovesicular breath 
sounds throughout with slight inspiratory wheeze were 
discerned;  the impression was flu syndrome.  A March 1965 
medical record shows that the veteran had right middle lobe 
pneumonia, while the report of a follow-up visit several days 
later shows that examination of the lungs revealed rhonchi in 
all fields, with an impression of flu.  A December 1965 
examination of the chest revealed scattered rales and 
rhonchi; the impression was viral bronchitis.  A medical 
record dated several days later shows that a chest X-ray was 
negative and that the veteran sounded better, with only a few 
wheezes left in the chest.  

In January 1967, the veteran was examined and found to be 
physically qualified for reenlistment.  A chest X-ray 
performed at that time was essentially negative.  On a March 
1967 report of medical history, he indicated that he had 
never had asthma, shortness of breath, or chronic cough.  A 
March 1967 chest X-ray was essentially negative.  Reports of 
reenlistment examinations conducted in January 1968 and 
November 1971 show that his lungs and chest were clinically 
evaluated as normal, and chest X-rays taken in December 1967 
and December 1971 were found to be within normal limits.  On 
reports of medical history prepared in January 1968 and 
November 1971, he indicated that he had never had asthma, 
shortness of breath, or chronic cough.  A January 1969 
medical record notes that the veteran had pneumonia for one 
day, while a chest X-ray conducted at that time revealed 
right lower zone atelectasis and bronchial pneumonia.  In 
February 1974, he was found unfit for duty by a Physical 
Evaluation Board on the basis of disabilities not herein at 
issue.

Medical records dated between April 1990 and September 1990 
show that the veteran underwent coronary artery bypass 
surgery in April 1990, immediately following which 
(apparently within 24 hours) he developed acute respiratory 
distress syndrome (ARDS) with pulmonary infiltrates.  The 
hospitalization summary indicates that "[n]o specific 
etiology for his ARDS was ever determined, other than ARDS is 
sometimes associated with coronary artery bypass surgery."  
It also indicates that the veteran's ARDS resolved "very, 
very gradually."  These records also show that the veteran 
had indicated that he had been a smoker; an April 1990 record 
shows that the veteran's tobacco abuse had discontinued two 
years prior to his admission for surgery, but that he had 
used cigarettes off and on since that time on an irregular 
basis.  Similarly, a June 1990 consultation record shows that 
the veteran had been a smoker.

The report of a March 1991 VA examination shows complaints by 
the veteran of an inability to breathe without an oxygen 
concentrator; on examination, there were no rales or rhonchi, 
and the shape of the chest was normal.  A chest X-ray 
revealed marked elevation of the right hemidiaphragm, 
hypoventilatory changes in the lungs, and mid-pulmonary 
vascular congestion.  The report indicates diagnoses to 
include status post bypass operation, and complicated ARDS 
requiring tracheostomy.  

In August 1991 and January 1992, the veteran, in the course 
of prosecuting his appeal, alleged that he had been admitted 
to various Naval hospitals for treatment of chronic 
pneumonia.  At an August 1992 personal hearing, the veteran 
testified that he had pneumonia, sometimes requiring 
hospitalization, about every 18 months while in service; that 
prior to his 1990 hospitalization he estimated that he had 
been hospitalized twice between 1974 and 1990 for his lungs; 
that he currently took an antibiotic for his lungs and had an 
oxygen concentrator; that he has had pneumonia so many times 
that he was susceptible to any type of germ; and that his 
lung problems curtailed his activities.

Private medical records dated in 1992 and 1993 show that the 
veteran was accorded treatment for pulmonary fibrosis 
following severe ARDS, and that his active medical problems 
included status post coronary artery bypass graft complicated 
by ARDS with residual pulmonary fibrosis.

The report of an April 1995 VA examination shows that the 
veteran alleged that he had pneumonia and bronchitis at the 
time of his separation from service in 1974, and that he 
currently had dyspnea on exertion with any activity.  On 
examination, the chest was clear to auscultation and 
percussion, and there were no rales, rhonchi, or wheezes.  
Breath sound appeared normal throughout the lung fields.  The 
report indicates diagnoses to include history of acute 
bronchitis and pneumonia while in military service and which 
resolved with treatment without residuals; and history of 
ARDS as a complication of coronary artery bypass graft 
surgery in 1990 with consequent pulmonary fibrosis.  The 
report indicates comments by the examiner that the veteran 
had acute respiratory infections in service that had left no 
residuals, as was evident by the normal chest X-ray cited on 
a November 1971 examination.  The examiner cited a medical 
journal that indicated that the nature of ARDS was that it 
was an acute disastrous pulmonary event, triggered by 
multiple acute insults that included trauma, sepsis, shock, 
cardiopulmonary bypass, diffuse pneumonia, lung contusions, 
and radiation, among others.  The examiner opined that the 
veteran's ARDS was a result of his cardiopulmonary bypass 
surgery, and was in no way related to his history of 
bronchitis and pneumonia in the distant past.  He stated that 
the veteran now suffered from respiratory insufficiency 
brought on by pulmonary fibrosis as a complication of his 
ARDS.

In a letter received by VA in June 1996, the veteran 
indicated that he had been declared 100 percent disabled by 
the Social Security Administration (SSA) due to his 
respiratory problems, that he had established his eligibility 
for disability payments under the Agent Orange Veteran 
Payment Program as a result of his exposure to Agent Orange 
in Vietnam, and that his doctors had informed him that his 
lung problems stemmed from disease and not from any surgical 
procedures.  The veteran claimed that his pulmonary problems 
arose from direct exposure to some type of poison he received 
in Vietnam in 1967 and 1968.  Attached to the letter were a 
January 1996 award letter from the SSA, a March 1996 letter 
from the Agent Orange Veteran Payment Program, an exposure 
information form dated in January 1995 in which the veteran 
indicated his unit assignments from May 1967 to June 1968, 
and an undated form on which D. Hill, M.D., diagnosed him 
with severe interstitial lung disease and interstitial 
pulmonary fibrosis.

In June 1996, additional private and duplicative service 
medical records were received, to include records dated in 
November 1995 and June 1996 from A. Sanschagrin, M.D., in 
which the veteran's diagnoses were deemed to include 
pulmonary fibrosis with hypoxemia and restrictive lung 
disease.  Dr. Sanschagrin indicated in a letter that the 
veteran had significant lung injury as a residual of the 
severe ARDS suffered postoperatively at the time of heart 
bypass surgery in 1990.  Records dated in March 1995 from 
Camp Pendleton, California, note treatment for progressive 
dyspnea and possible pneumonia.

In a July 1996 letter, Dr. Hill indicated that consideration 
should be given to the veteran's exposure to Agent Orange 
during his multiple tours in Vietnam.  Dr. Hill opined that 
the exposure may have led to low level pulmonary damage to 
set the stage for a more significant insult such as ARDS in 
association with a significant trauma such as bypass surgery.  
Dr. Hill stated that ARDS in association with coronary artery 
bypass surgery was not unheard of, but was certainly unusual 
and that frequently such patients have a history of previous 
chronic lung disease or recurrent tracheobronchitis of a 
viral nature.  He felt that the veteran should be given due 
consideration that his Agent Orange exposures may have led to 
significant enough pulmonary damage and toxicity to allow the 
manifestation of ARDS in association with the coronary artery 
bypass graft surgery, which in turn contributed to the 
veteran's current pulmonary fibrosis.  Dr. Hill added that 
long-term Agent Orange exposure can, in and of itself, lead 
to the development of pulmonary fibrosis.

In August 1996, medical records dated from April 1995 to May 
1996 were received from Dr. Hill, indicating treatment for 
coronary artery disease, resolving bronchitis, and 
progressive pulmonary fibrosis.

The report of a November 1996 VA examination, conducted by 
Dr. W. Shaw, shows that the veteran's medical record was 
reviewed.  The examiner agreed with Dr. Hill's opinion that 
the repetitive Agent Orange exposures may have led to 
significant pulmonary damage and toxicity, so as to allow the 
manifestations of the acute pulmonary condition to present 
itself associated with the coronary artery bypass surgery.  
On examination, it was noted that the veteran was maintained 
around the clock on oxygen and that he has been taking 
continuous oxygen since the ARDS event.  The veteran had 
cyanosis of the fingernails that became normal after he was 
put on oxygen in the office.  He had marked dyspnea on 
exertion and was able to walk approximately 200 feet on level 
ground.  There was no active malignant disease.  Pulmonary 
function tests were consistent with severe restrictive 
ventilatory defect.  The diagnoses were longstanding 
pulmonary fibrosis, chronic lung disease secondary to Agent 
Orange; coronary artery bypass surgery; acute ARDS secondary 
to the first two diagnoses; multiple episodes of chronic 
bronchitis/pneumonia contributing to chronic lung disease and 
pulmonary fibrosis; and air hunger and oxygen need secondary 
to pulmonary fibrosis and defect of oxygen transfer 
intrapulmonary, intra-alveolar.  The examiner opined that the 
veteran had a chronic lung disease that had preexisted his 
bypass surgery and that was secondary to the multiple lower 
respiratory tract insults and infections documented in 
service and shortly thereafter, as well as his exposure to 
Agent Orange.  The examiner remarked that he would not have 
such a strong opinion if the veteran had been a cigarette 
smoker, but that the veteran had basically refrained from 
smoking during his lifetime, except in earlier years with an 
occasional cigar.  Subsequently a chest X-ray was taken and 
revealed a markedly hypoventilatory examination and 
peribronchial thickening.

In November 1996, records from SSA were received that 
indicated that the veteran was entitled to disability 
benefits, with a primary diagnosis of chronic obstructive 
pulmonary insufficiency.  The medical records, which were 
from VA and private sources and which were mostly duplicative 
of previously received records, show treatment for various 
disabilities, to include pulmonary fibrosis, from 1990.

In a letter received in June 1997, the veteran indicated that 
his best friend, who was a fellow retired Marine who had 
served in his same unit in Vietnam, had recently died of 
pulmonary fibrosis, and that he knew of two others who had 
suffered the same symptoms.  He submitted a newspaper article 
that noted the death of a retired Marine who had suffered 
pulmonary fibrosis.

In April 1998, the veteran's claims folder was referred to 
the Under Secretary for Health for an opinion on the 
relationship between exposure to herbicides in Vietnam and 
the subsequent development of pulmonary fibrosis.  In April 
1998, the Chief Public Health and Environmental Hazards 
Officer stated that the veteran's pulmonary fibrosis was 
possibly related to exposure to Agent Orange and other 
herbicides used in Vietnam; that it could not be stated 
whether it was likely, or as likely as not, that such 
exposure was related; and that repeated episodes of pneumonia 
and bronchitis were unusual in a healthy individual, 
suggesting some underlying respiratory abnormality.

In May 1998, the veteran's claims folder was again referred 
to the Under Secretary for Health for additional opinions 
regarding the relationship, if any, between the veteran's 
pulmonary fibrosis and his inservice episodes of bronchitis 
and pneumonia, and whether pulmonary fibrosis preceded ARDS.  
In a May 1998 response, the Chief Consultant of the Acute 
Care Strategic Healthcare Group stated that inadequate or 
insufficient evidence existed to determine if there was an 
association between Agent Orange and pulmonary disorders; 
that none of the members of the National Pulmonary/Critical 
Care Advisory Group were aware of any association between 
Agent Orange and ARDS or pulmonary fibrosis; and that there 
was always a small possibility that Agent Orange, the 
veteran's previous pneumonia, or other factors could have led 
to some mild interstitial process before bypass surgery, but 
that his chart and history did not reflect it.

In May 1999, the Board forwarded the veteran's records to an 
independent medical expert for an opinion in this case.  In 
September 1999, a response was received from a professor of 
medicine in the pulmonary department of the University of 
South Alabama College of Medicine.  The specialist's opinion 
is as follows:

I have reviewed in detail the records 
referred to me as well as the relevant 
medical literature.  My responses as well 
as discussion follows:

Question 1.  Is it at least as likely as 
not that the veteran's pulmonary fibrosis 
is etiologically related to the 
respiratory problems noted in service?

My response to this question is "no."  In 
my opinion, the patient's pulmonary 
fibrosis is clearly a sequelae of the 
acute respiratory distress syndrome 
developing after his coronary artery 
bypass graft surgery in April 1990.  
Cardiopulmonary bypass is a known risk 
factor for ARDS (Annals of Internal 
Medicine, 1983; 98:593-597 and American 
Journal of Respiratory and Critical Care 
Medicine Volume 149:818-824, 1994).

Review of the records indicates that the 
patient had a flu syndrome diagnosed in 
October of 1957 without mention of exam 
or radiographs; a flu syndrome diagnosed 
in October 1962 with physical exam 
indicating slight inspiratory wheezing; a 
right middle lobe pneumonia diagnosed in 
March of 1965 with lung exam indicating 
rhonchi in all fields; viral bronchitis 
diagnosed in December 1965 with exam 
indicating rales, rhonchi and wheezes, 
but a negative chest radiograph at that 
time; a right lower zone bronchial 
pneumonia in January 1969 diagnosed by an 
abnormal radiograph.

The records indicate normal/negative 
chest radiographs on the following dates: 
19 January 1954, 9 June 1955, 24 November 
1956, 9 April 1958, 16 January 1962, 10 
January 1967, and 21 March 1967.

The records indicate that the patient 
reported "no" to asthma, shortness of 
breath, or chronic cough on the medical 
history forms dated 24 November 1956, 25 
January 1962, 21 March 1967, and 10 
January 1968.

The records indicate a normal lung exam 
on 25 January 1954, 24 November 1956, 9 
April 1958, 25 January 1962, and 10 
January 1968.

In addition to the above, a history and 
physical examination by Dr. Robert E. 
Bowden dictated 3/29/90 indicates a 
review of systems: respiratory "negative 
except for shortness of breath which has 
been present since his angina symptoms 
started," and a chest exam noted as 
"clear."  Again on 19 April 1990 a 
history and physical by Dr. Robert Bowden 
indicates review of systems: respiratory, 
endocrine, GI and GU: negative.  Also at 
that time on physical exam lungs were 
noted "clear to percussion and 
auscultation."

Based on the information available to me 
it is my opinion that there is no 
compelling evidence to support a 
diagnosis of preexisting chronic 
bronchopulmonary disease.

Question 2: Is it as least as likely as 
not that the veteran's pulmonary fibrosis 
is etiologically related to exposure to 
Agent Orange in service?

My response to this question is "no."  As 
noted above there is no evidence from the 
records to support a diagnosis of chronic 
bronchopulmonary disease.  In addition, 
there is no credible literature to 
support an etiologic role of Agent Orange 
in the production of any nonneoplastic 
chronic bronchopulmonary disease and 
specifically there is no credible 
evidence to implicate Agent Orange as a 
cause of pulmonary fibrosis occurring 20 
years after exposure.  It is also noted 
that severe acute respiratory distress 
syndrome, which this patient clearly had, 
is known to cause chronic restrictive 
interstitial pulmonary disease in some 
small percentage of patients who survive 
the initial lung insult.  Because the 
records indicate no significant intrinsic 
bronchopulmonary disease prior to the 
episode of acute respiratory distress 
syndrome it is my opinion that the 
pulmonary fibrosis is a direct result of 
the acute lung injury suffered by this 
patient.

A copy of the opinion was furnished to the veteran's 
representative in September 1999 and, in a response dated in 
October 1999, it was noted that the normal/negative chest 
radiographs cited by the independent medical examiner were 
dated prior to the veteran's exposure to Agent Orange in 
Vietnam, and that the medical evidence therefore failed to 
support the medical examiner's opinion.  The representative 
maintained that the veteran's lung condition was related to 
exposure to herbicides during Vietnam service.  The 
representative referenced the diagnoses provided by Dr. Shaw, 
Dr. Sanschagrin, and Dr. Hill.  The representative requested 
that all reasonable doubt be resolved in the veteran's 
behalf.

III.  Legal Analysis

As indicated above, the Board has determined that the 
requirements set forth in the VCAA, with regard to the duty 
to assist the claimant in the development of his or her 
claim, and concomitant notice requirements, have been 
satisfied.  VA has secured all pertinent records of which it 
has notice, and has obtained all necessary examinations and 
medical opinions needed to ensure comprehensive review of 
this case.

The veteran claims that his chronic lung disorder, currently 
diagnosed as pulmonary fibrosis, is related either to 
exposure to Agent Orange during service in Vietnam, or to 
pulmonary problems experienced during service.

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131.

The veteran's active duty included a tour in Vietnam during 
the Vietnam era.  See 38 C.F.R. § 3.2(f).  The regulations 
that pertain to Agent Orange exposure, now expanded to 
include all herbicides used in Vietnam, provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era and 
who have a disease listed at 38 C.F.R. § 3.309(e) (2001).  
See also 38 C.F.R. § 3.307(a)(6) (2001), and McCartt v. West, 
12 Vet. App. 164 (1999).  The specified diseases are 
chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  The 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, with the exception that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2001).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Although it is contended in part that exposure to Agent 
Orange while the veteran served in Vietnam during the Vietnam 
era resulted in the development of pulmonary fibrosis, that 
disease is not recognized as one of the diseases attributable 
to herbicide agent exposure and is not one of the diseases 
stipulated in the regulations for which service connection 
may be presumed due to an association with exposure to 
herbicide agents.  See 38 C.F.R. § 3.309(e).  

The veteran may also establish service connection with proof 
of actual direct causation.  However, the Board finds that 
the preponderance of the evidence is against the claim that 
Agent Orange exposure in Vietnam led to the development of 
his pulmonary fibrosis.  Initially, it is noted that the 
veteran's assertions of medical causation alone are not 
probative, inasmuch as lay persons (that is, persons without 
demonstrated medical expertise) are not competent to proffer 
medical opinions.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
medical opinions that appear to support the veteran's claim 
that Agent Orange exposure resulted in his pulmonary fibrosis 
are of record.  The record clearly shows that the veteran was 
diagnosed with pulmonary fibrosis following the development 
of ARDS in association with coronary artery bypass surgery in 
April 1990.  In July 1996, Dr. Hill opined that Agent Orange 
exposure can lead to the development of pulmonary fibrosis 
and that, in the veteran's case, it "may" have caused 
pulmonary damage so as to allow the manifestation of ARDS, 
which contributed to pulmonary fibrosis.  The November 1996 
VA examiner, Dr. Shaw, agreed with Dr. Hill's opinion and 
also provided a more definitive conclusion that Agent Orange 
exposure led to a chronic lung disease that preexisted the 
bypass surgery, and that ARDS was secondary to such lung 
disease, which was diagnosed as pulmonary fibrosis.  A VA 
review of this claim in April 1998 and May 1998 also 
suggested that there was a possibility that the veteran's 
pulmonary fibrosis "may" be related to exposure to Agent 
Orange and other herbicides in Vietnam.

While the record contains medical evidence in support of the 
veteran's claim, it also contains medical evidence that 
weighs against his claim.  Private medical records dated in 
1990 indicate that there was no clear cause for his ARDS, 
other than for the fact that it was sometimes associated with 
bypass surgery.  Records dated in 1993 from Dr. Hill indicate 
that the veteran's coronary artery bypass surgery was 
complicated by ARDS with residual pulmonary fibrosis.  Dr. 
Sanschagrin in November 1995 indicated that lung injury 
resulted from severe ARDS in 1990.  These records show that 
the veteran's pulmonary fibrosis was attributed to ARDS for 
which there was no clear etiology, without reference to Agent 
Orange or other herbicide used in Vietnam as causing his ARDS 
or pulmonary fibrosis.  Dr. Hill's assessment was based on a 
qualification that Agent Orange exposure "may" have 
compromised the veteran's lungs so as to allow the 
development of ARDS.  In the VA review of the claim in 1998, 
it could not be stated whether it was as likely as not that 
such exposure was related to the veteran's diagnosis; members 
of the National Pulmonary/Critical Care Advisory Group 
indicated that they were not aware of an association between 
Agent Orange, and ARDS or pulmonary fibrosis, and noted that 
the veteran's chart and history did not reflect that Agent 
Orange exposure had led to some mild lung disorder prior to 
bypass surgery.

In addition, VA requested an independent medical opinion so 
as to determine, in light of the entire record, whether there 
was a relationship between any inservice exposure to Agent 
Orange and the veteran's pulmonary fibrosis.  The independent 
medical expert responded that there was no such relationship, 
that no intrinsic bronchopulmonary disease had existed prior 
to the episode of ARDS, and that the veteran's pulmonary 
fibrosis was a direct result of ARDS.  The Board accords this 
expert's opinion greater weight than those proffered by Dr. 
Hill and the other physicians cited above, inasmuch as the 
expert opinion was based on a review of the entire 
evidentiary record, and was more conclusive than those 
rendered by Dr. Hill and the other physicians.  With regard 
to the definitive opinion of the November 1996 VA examiner, 
it is noted that Dr. Shaw did not specify any medical 
evidence in the record to support the premise that the 
veteran had a chronic lung disorder prior to surgery and the 
development of ARDS in 1990; in contrast, the independent 
medical expert cited specific medical evidence in support of 
his conclusions.  Based on the cumulative evidence of record, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
chronic lung disorder due to exposure to Agent Orange in 
Vietnam.

The veteran also contends that his pulmonary fibrosis was 
related to his inservice respiratory problems.  The Board, 
however, finds that the preponderance of the evidence is 
against this contention as well.  While the service medical 
records show that the veteran experienced respiratory 
problems, namely flu in 1957, 1962, and 1965, pneumonia in 
1965 and 1969, and viral bronchitis in 1965, these records do 
not support his testimony in 1992 that he had pneumonia every 
18 months while in service.  The service medical records also 
show that all of the veteran's chest X-rays and physical 
examinations on enlistment and reenlistment were either 
normal or negative.  The last inservice chest X-ray 
conducted, in November 1971, was within normal limits and did 
not show any residuals of the veteran's last recorded 
instance of respiratory difficulty, in 1969, when a chest X-
ray had indicated right lower zone atelectasis and bronchial 
pneumonia.  Moreover, there is no medical evidence showing 
that the veteran had been hospitalized for a lung condition 
between service and 1990, notwithstanding his testimony to 
the contrary.  The post-service VA and private medical 
records show that he was initially diagnosed with pulmonary 
fibrosis following the development of ARDS within a day of 
coronary artery bypass surgery in April 1990.  The medical 
evidence indicates that pulmonary fibrosis was considered a 
residual of ARDS.  Dr. Shaw opined, in a November 1996 VA 
examination report, that the veteran had a preexisting 
chronic lung disease that was secondary to the multiple lower 
respiratory tract insults and infections documented in 
service, and that ARDS was secondary to longstanding 
pulmonary fibrosis.  However, the post-service medical 
evidence does not show a diagnosis of any lung disorder 
between service and 1990.  In addition, Dr. Shaw stated that 
his opinion would not be so strong if the veteran had been a 
cigarette smoker.  Although the veteran testified that he had 
never smoked in his life, the hospital records dated in 1990 
suggest otherwise.  

Moreover, it was noted in the VA review of the claim in 1998 
that the veteran's chart and history did not reflect that his 
previous pneumonia had led to some mild interstitial process 
prior to bypass surgery.  An independent medical expert 
opinion was sought to determine whether there was a 
relationship between the veteran's pulmonary fibrosis and his 
inservice respiratory problems.  The independent expert 
responded that there was no relationship, that there was no 
compelling evidence to support a diagnosis of chronic 
bronchopulmonary disease preexisting the bypass surgery, and 
that the veteran's pulmonary fibrosis was "clearly" a 
sequelae of ARDS.  The Board finds this opinion to be most 
persuasive, especially in view of the fact that it was 
rendered on the basis of a comprehensive review of the 
veteran's record.

In short, the Board concludes that the preponderance of the 
evidence weighs against the veteran's claim that his chronic 
lung disorder, diagnosed as pulmonary fibrosis many years 
after service following the development of ARDS in 
association with coronary artery bypass surgery in 1990, is 
etiologically related to exposure to Agent Orange in Vietnam 
or to respiratory problems noted in service.  The Board has 
considered the doctrine of reasonable doubt in the veteran's 
favor, but, as the preponderance of the evidence is against 
his claim, that doctrine is not for application.  38 U.S.C.A. 
§ 5107.


ORDER

Service connection for a chronic lung disorder is denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

